Citation Nr: 1445705	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  13-34 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to December 1953.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on
appeal from a March 2011 rating decision by the Department of Veterans Affairs
(VA) Regional Office (RO) in St Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that another remand is necessary in this case.  In April 2014, the Board remanded the appeal so that records from the Social Security Administration could be obtained and another VA examination scheduled.   The post-remand record shows that SSA reported that the records for the Veteran were unavailable, and the VA examination was performed in May 2014.  However, the opinion rendered by the examiner did not comply with the Board's remand orders.   The Board ordered that

A complete rationale must be provided for any opinion
offered.  In forming the opinion, the examiner must
contemplate the Veteran's lay statements throughout the
claims file with respect to his symptoms and medical
history.  Additionally, the examiner is advised that he or
she need not find that the Veteran's military service was
the sole cause of the current disability, only that there is a relationship between the two.

However, the examiner based the negative opinion on the lack of arthritis in service and normal physical examination in the military without regard for the Veteran's statements as to his history of symptoms since service.  The only subjective complaints noted relate to the Veteran's current symptomatology.  Therefore, the Board determines that the appeal must again be remanded so that another opinion may be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request review of the claims file by the May 2014 VA examiner or by another equally qualified examiner if he is unavailable.  Upon review of the record, including the Veteran's lay statements throughout the claims file regarding his symptoms and medical history, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's right knee disability is a result of in-service right knee complaints or is otherwise a result  of his military service?

The term "at least as likely as not" does not mean within
the realm of medical possibility, but rather that the
medical evidence both for and against a conclusion is so
evenly divided that it is as medically sound to find in
favor of a certain conclusion as it is to find against it

A complete rationale must be provided for any opinion
offered.  The examiner is advised that he or she need not find that the Veteran's military service was the sole cause of the current disability, only that that there is a
relationship between the two.

If it is determined that another opinion cannot be rendered without a clinical examination, such examination should be scheduled.

2. After completing the above development, and any other
development deemed necessary, readjudicate the issues on
appeal.  If any benefit sought remains denied, provide a
supplemental statement of the case to the Veteran and his
representative, and return the appeal to the Board for
appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



